SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

770
KA 14-02098
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PETER SUDLIK, DEFENDANT-APPELLANT.


MULDOON, GETZ & RESTON, ROCHESTER (GARY MULDOON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered May 9, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree and assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted murder in the second degree (Penal Law §§
110.00, 125.25 [1]) and assault in the first degree (§ 120.10 [1]),
defendant contends that his waiver of the right to appeal is not valid
and challenges the severity of the sentence. Although the record
establishes that defendant knowingly, voluntarily and intelligently
waived the right to appeal (see generally People v Lopez, 6 NY3d 248,
256), we conclude that County Court permitted defendant to reserve the
right to challenge the severity of the sentence on appeal and, thus,
the valid waiver of the right to appeal does not encompass that
challenge. Nevertheless, on the merits, we conclude that the sentence
is not unduly harsh or severe.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court